Per Curiam,
Plaintiffs sued to recover for injuries to Charles Sheplan, a ten-year-old child, alleged to have been suffered by him through defendant’s negligence. The issues involved were submitted to the jury, who found a verdict for defendant, upon which judgment was entered; plaintiffs have appealed.
Defendant manufactures articles made of wood; one of its places of business is located on North 9th Street, Philadelphia, in front of which was piled a quantity of boards and logs; one of these logs rolled upon, and injured, the minor plaintiff, while he was playing around the pile. Plaintiffs’ evidence tended to prove that the logs were so carelessly piled, that an accident of the hind here complained of was apt to happen, while defendant’s evidence showed due care, and the verdict indicates the jury believed the latter. After reading the testimony and examining the entire record, we find no reversible error.
The judgment is affirmed.